In an action to recover damages for malicious prosecution, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), dated July 11, 2001, which denied his motion for summary judgment and granted the cross motion of the defendant for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant’s affidavit in support of his cross motion and the plaintiff’s concessions establish that there was probable cause for the prosecution of the plaintiff for harassment in the second degree (see People v Bartkow, 96 NY2d 770, 772; People v Fellows, 239 AD2d 181). Accordingly, the Supreme Court properly granted the defendant’s cross motion for summary judgment dismissing this action to recover damages for malicious prosecution (see Colon v City of New York, 60 NY2d 78, 82; Plataniotis v TWE-Advance/Newhouse Partnership, 270 AD2d 627, 628). Goldstein, J.P., McGinity, Adams and Townes, JJ., concur.